Name: 91/42/EEC: Commission Decision of 8 January 1991 laying down the criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  agricultural activity;  trade;  health
 Date Published: 1991-01-29

 29.1.1991 EN Official Journal of the European Communities L 23/29 COMMISSION DECISION of 8 January 1991 laying down the criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC (91/42/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/423/EEC of 26 June 1990, amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), and in particular Article 5 thereof, Whereas Article 5 (2) states of Directive 90/423/EEC, that the Commission shall lay down criteria to be applied for drawing up national contingency plans; Whereas the said criteria must ensure that the national contingency plans, submitted by the Member States to the Commission give a rapid and efficient eradication in the event of an outbreak of foot-and-mouth disease; Whereas it seems desirable that the Commission may, if necessary, adopt explanatory notes on the above mentioned criteria; Whereas measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 In order to be approved under the measure provided for in Article 5 (4) of Directive 90/423/EEC contingency plans submitted by the Member States to the Commission must meet the criteria fixed in the Annex. Article 2 1. The Commission may adopt Recommendations setting out explanatory notes on the criteria laid down in the Annex. 2. The Commission shall publish the Recommenadations referred to in paragraph 1. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 13. ANNEX Criteria for contingency plans Contingency plans shall meet at least the following criteria: 1. the establishment of a crisis centre on a national level, which shall coordinate all control measures in the Member State concerned, 2. a list shall be provided of local disease control centres with adequate facilities to coordinate the disease control measures at a local level, 3. detailed information shall be given about the staff involved in control measures, their skills and their responsibilities, 4. each local disease control centre must be able to contact rapidly persons/organizations which are directly or indirectly involved in an outbreak, 5. equipment and materials shall be available to carry out the disease control measures properly, 6. detailed instructions shall be provided on action to be taken on suspicion and confirmation of infection or contamination, including proposed means of disposal of carcases, 7. training programmes shall be established to maintain and develop skills in field and administrative procedures, 8. diagnostic laboratories must have facilities for post-mortem examination, the necessary capacity for serology, histology, etc., and must maintain the skills for rapid diagnosis. Arrangements must be made for rapid transportation of samples, 9. details shall be provided of the quantity of foot and mouth disease vaccine estimated to be required in the event of a reinstatement of emergency vaccination, 10. provisions shall be made to ensure the legal powers, necessary for the implementation of the contingency plans.